UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

0 it a x |
UNITED STATES OF AMERICA, : Osten gg [ze ZU
-against-
19 Cr 219(VB)
Martin Hodge
Defendant.
--- --- - x

 

Briccetti, J

 

ORDER ACCEPTING PLEA ALLOCUTION
The Court has reviewed the transcript of the plea allocution in the above entitled case, the
charging papers, and all other pertinent parts of the record. The Report and Recommendation of —
the Honorable Lisa M. Smith, United States Magistrate Judge, dated December 18, 2019, is
approved and accepted.

The Clerk of the Court is directed to enter the plea.

SO ORDERED.

wr |

Vincent L. Brideetti
United States District Judge

Dated: White Plains, New York
January 28, 2020
